                                                                                     Case 2:19-cv-02214-APG-BNW Document 35
                                                                                                                         32 Filed 10/26/20
                                                                                                                                  10/19/20 Page 1 of 4



                                                                                 1   LAGOMARSINO LAW
                                                                                     ANDRE M. LAGOMARSINO, ESQ.
                                                                                 2   Nevada Bar No. 6711
                                                                                     DAVEN P. CAMERON, ESQ.
                                                                                 3
                                                                                     Nevada Bar No. 14179
                                                                                 4   3005 W. Horizon Ridge Pkwy., #241
                                                                                     Henderson, Nevada 89052
                                                                                 5   Telephone: (702) 383-2864
                                                                                     Facsimile: (702) 383-0065
                                                                                 6   aml@lagomarsinolaw.com
                                                                                     daven@lagomarsinolaw.com
                                                                                 7
                                                                                     Attorneys for Plaintiff Jasmine Easley
                                                                                 8
                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                 9
                                                                                                                          DISTRICT OF NEVADA
                                                                                10
                  3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                                                 Facsimile: (702) 383-0065




                                                                                11   JASMINE A. EASLEY, individually,                  CASE NO.: 2:19-cv-02214-APG-BNW
LAGOMARSINO LAW




                                                                                12                       Plaintiff,
                                                                                                                                       STIPULATION AND [PROPOSED] ORDER
                                                                                13                           vs.                        TO EXTEND DISCOVERY DEADLINES
                                                                                14   AMERIPRISE FINANCIAL SERVICES, INC.                              (Second Request)
                                                                                     n/k/a AMERIPRISE FINANCIAL SERVICES,
                     Telephone: (702) 383-2864




                                                                                15
                                                                                     LLC, a Delaware Corporation;
                                                                                16
                                                                                                        Defendant.
                                                                                17

                                                                                18
                                                                                            Pursuant to LR IA 6-1, 6-2, and LR II 26-4, Plaintiff JASMINE A. EASLEY, and
                                                                                19
                                                                                     Defendant AMERIPRISE FINANCIAL SERVICES, INC. n/k/a AMERIPRISE FINANCIAL
                                                                                20
                                                                                     SERVICES, LLC, through their respective attorneys of record, hereby stipulate to amend the
                                                                                21
                                                                                     Discovery Plan and Scheduling Order (ECF No. 15), and further amend the Stipulation and Order
                                                                                22
                                                                                                                                                 28




                                                                                23   to Extend Discovery Deadlines (First Request) (ECF No. 25), by extending the outstanding

                                                                                24   discovery deadlines for a period of sixty (60) days. This is the second request for an extension to
                                                                                 1
                                                                                 2
                                                                                 3
                                                                                 4
                                                                                 5
                                                                                 6
                                                                                 7
                                                                                 8
                                                                                 9
                                                                                10
                                                                                11
                                                                                12
                                                                                13
                                                                                14
                                                                                15
                                                                                16
                                                                                17
                                                                                18
                                                                                19
                                                                                20
                                                                                21
                                                                                22
                                                                                23
                                                                                24
                                                                                25
                                                                                26
                                                                                27




                                                                                25   the Discovery Plan and Scheduling Order in this matter. The requested extension is sought in good
                                                                                26
                                                                                     faith and not for purposes of undue delay. This request is submitted at least twenty-one (21) days
                                                                                27
                                                                                     or more before each deadline set forth below.
                                                                                28
                                                                                     ...

                                                                                                                                Page 1 of 4
                                                                                     Case 2:19-cv-02214-APG-BNW Document 35
                                                                                                                         32 Filed 10/26/20
                                                                                                                                  10/19/20 Page 2 of 4



                                                                                 1                               DISCOVERY COMPLETED TO DATE

                                                                                 2          The parties have exchanged initial disclosures pursuant to FRCP 26(a)(1). Plaintiff has
                                                                                 3
                                                                                     served four (4) supplements, and Defendant has served a first supplement, to their initial
                                                                                 4
                                                                                     disclosures. Defendant propounded its First Set of Interrogatories and Requests for Production of
                                                                                 5
                                                                                     Documents on Plaintiff and has received responses. Plaintiff propounded her First Set of
                                                                                 6
                                                                                     Interrogatories, Requests for Production of Documents, and Requests for Admission and
                                                                                 7

                                                                                 8   Defendant has responded. Defendant has issued a FOIA request and received a response.

                                                                                 9   Defendant has issued third party subpoenas to Plaintiff’s prior employers and medical providers.
                                                                                10   Plaintiff’s deposition has been scheduled for October 21, 2020 but will be moved to November 13,
                  3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                                                 Facsimile: (702) 383-0065




                                                                                11
                                                                                     2020. Witness depositions of Mr. Rivellini and Ms. Link have been scheduled for November 12,
LAGOMARSINO LAW




                                                                                12
                                                                                     2020 and November 20, 2020, respectively.
                                                                                13
                                                                                                        DISCOVERY THAT REMAINS TO BE COMPLETED
                                                                                14
                                                                                            Written discovery is ongoing in this case. The parties are in the process of reviewing each
                     Telephone: (702) 383-2864




                                                                                15

                                                                                16   other’s discovery responses. Defendant will require time to receive and review subpoenaed

                                                                                17   records, assess the need for third-party depositions concerning the subpoenaed records, and take
                                                                                18   Plaintiff’s deposition together with any percipient witnesses. Plaintiff intends to take depositions
                                                                                19
                                                                                     of Defendant’s percipient witnesses.
                                                                                20
                                                                                                    REASONS FOR EXTENSION TO COMPLETE DISCOVERY
                                                                                21
                                                                                            This extension is necessary to allow both parties ample time to complete all appropriate
                                                                                22
                                                                                                                                                  28




                                                                                23   discovery. Specifically, additional time is needed to complete additional written discovery, and

                                                                                24   serve and receive responses to third-party subpoenas, as well as notice and take depositions and
                                                                                 1
                                                                                 2
                                                                                 3
                                                                                 4
                                                                                 5
                                                                                 6
                                                                                 7
                                                                                 8
                                                                                 9
                                                                                10
                                                                                11
                                                                                12
                                                                                13
                                                                                14
                                                                                15
                                                                                16
                                                                                17
                                                                                18
                                                                                19
                                                                                20
                                                                                21
                                                                                22
                                                                                23
                                                                                24
                                                                                25
                                                                                26
                                                                                27




                                                                                25   conduct additional third-party discovery. Responses to subpoenas have been delayed due to
                                                                                26
                                                                                     COVID-19 related issues resulting in delays in service and response time due to business impacts
                                                                                27
                                                                                     of the third parties where subpoenas were directed. Furthermore, Plaintiff’s counsel is scheduled to
                                                                                28
                                                                                     be on a medical leave of absence for two (2) weeks beginning October 16, 2020.

                                                                                                                                 Page 2 of 4
                                                                                     Case 2:19-cv-02214-APG-BNW Document 35
                                                                                                                         32 Filed 10/26/20
                                                                                                                                  10/19/20 Page 3 of 4



                                                                                 1          The parties believe that, absent any unforeseen circumstances, all necessary discovery can

                                                                                 2   be accomplished by the requested extended deadline. Good cause exists to extend all deadlines in
                                                                                 3
                                                                                     order to permit the parties to achieve their respective stated discovery goals and in consideration of
                                                                                 4
                                                                                     current restrictions in place that have affected the parties’ availability, witness availability, and
                                                                                 5
                                                                                     undersigned counsel’s availability.
                                                                                 6
                                                                                                                   PROPOSED REVISED DISCOVERY PLAN
                                                                                 7

                                                                                 8 1.       Discovery Cut-Off Deadline

                                                                                 9          The discovery cut-off deadline shall be extended for sixty (60) days from December 7,
                                                                                10   2020 to Friday, February 5, 2021.
                  3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                                                 Facsimile: (702) 383-0065




                                                                                11
                                                                                     2.     Fed. R. Civ. P. 26(a)(2) Disclosures (Experts)
LAGOMARSINO LAW




                                                                                12
                                                                                            The deadline for disclosures identifying rebuttal experts shall be made not later than
                                                                                13
                                                                                     Friday, January 8, 2021.
                                                                                14

                                                                                15 2.       Dispositive Motions Deadline
                     Telephone: (702) 383-2864




                                                                                16          The parties shall file dispositive motions thirty (30) days after the extended discovery cut-

                                                                                17   off date of February 5, 2021 and therefore, not later than Monday, March 8, 2021.
                                                                                18 3.       Joint Pretrial Order Deadline
                                                                                19
                                                                                            If no dispositive motions are filed, and unless otherwise ordered by this Court, the Joint
                                                                                20
                                                                                     Pretrial Order shall be filed thirty (30) days after the date set for filing dispositive motions, and
                                                                                21
                                                                                     therefore, not later than Wednesday, April 7, 2021. In the event dispositive motions are filed, the
                                                                                22
                                                                                                                                                   28




                                                                                23   date for filing the Joint Pretrial Order shall be suspended until thirty (30) days after the Court

                                                                                24   enters a ruling on the dispositive motions or otherwise by further order of the Court.
                                                                                 1
                                                                                 2
                                                                                 3
                                                                                 4
                                                                                 5
                                                                                 6
                                                                                 7
                                                                                 8
                                                                                 9
                                                                                10
                                                                                11
                                                                                12
                                                                                13
                                                                                14
                                                                                15
                                                                                16
                                                                                17
                                                                                18
                                                                                19
                                                                                20
                                                                                21
                                                                                22
                                                                                23
                                                                                24
                                                                                25
                                                                                26
                                                                                27




                                                                                25 4.       Fed. R. Civ. P. 26(a)(3) Disclosures
                                                                                26
                                                                                            If no dispositive motions are filed, and unless otherwise ordered by this Court, the pre-trial
                                                                                27
                                                                                     disclosures deadline shall be thirty (30) days from the extended dispositive motions deadline of
                                                                                28
                                                                                     January 6, 2021, and therefore, not later than Wednesday, April 7, 2021.

                                                                                                                                   Page 3 of 4
                                                                                     Case 2:19-cv-02214-APG-BNW Document 35
                                                                                                                         32 Filed 10/26/20
                                                                                                                                  10/19/20 Page 4 of 4



                                                                                 1 5.       Extensions or Modification of the Discovery Plan and Scheduling Order

                                                                                 2          In accordance with Local Rule 26-4, any stipulation or motion for modification or
                                                                                 3
                                                                                     extension of this discovery plan and scheduling order must be made at least twenty-one (21) days
                                                                                 4
                                                                                     prior to the expiration of the subject deadline.
                                                                                 5
                                                                                            Accordingly, the parties stipulate, subject to approval of this Court, to the following new
                                                                                 6
                                                                                     proposed deadlines:
                                                                                 7

                                                                                 8                                                       Current Deadline        Revised Deadline

                                                                                 9      Rebuttal Expert Disclosure                       November 9, 2020        January 8, 2021
                                                                                10      Discovery Cut-Off                                December 7, 2020        February 5, 2021
                  3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                                                 Facsimile: (702) 383-0065




                                                                                11
                                                                                        Dispositive Motions                              January 6, 2021         March 8, 2021
LAGOMARSINO LAW




                                                                                12
                                                                                        Joint Pretrial Order                             February 5, 2021        April 7, 2021
                                                                                13
                                                                                        Fed. R. Civ. P. 26(a)(3) Disclosures             February 5, 2021        April 7, 2021
                                                                                14
                                                                                            IT IS SO STIPULATED.
                     Telephone: (702) 383-2864




                                                                                15

                                                                                16   DATED this 19th day of October, 2020.                DATED this 19th day of October, 2020.

                                                                                17   LAGOMARSINO LAW                                      LITTLER MENDELSON, P.C.
                                                                                18      /s/ Daven P. Cameron           .                      /s/ Z. Kathryn Branson               .
                                                                                19   ANDRE M. LAGOMARSINO, ESQ. (#6711)                   MONTGOMERY Y. PAEK, ESQ. (#10176)
                                                                                     DAVEN P. CAMERON, ESQ. (#14179)                      AMY L. THOMPSON, ESQ. (#11907)
                                                                                20   3005 W. Horizon Ridge Pkwy., #241                    Z. KATHRYN BRANSON, ESQ. (#11540)
                                                                                     Henderson, Nevada 89052                              3960 Howard Hughes Pkwy., #300
                                                                                21   Telephone: (702) 383-2864                            Las Vegas, Nevada 89169
                                                                                     Facsimile: (702) 383-0065                            Telephone: (702) 862-8800
                                                                                22
                                                                                                                                                   28




                                                                                     Attorneys for Plaintiff                              Facsimile: (702) 862-8811
                                                                                23   Jasmine Easley                                       Attorneys for Defendant
                                                                                                                                          AMERIPRISE FINANCIAL SERVICES, INC.,
                                                                                24                                                        n/k/a Ameriprise Financial Services, LLC
                                                                                 1
                                                                                 2
                                                                                 3
                                                                                 4
                                                                                 5
                                                                                 6
                                                                                 7
                                                                                 8
                                                                                 9
                                                                                10
                                                                                11
                                                                                12
                                                                                13
                                                                                14
                                                                                15
                                                                                16
                                                                                17
                                                                                18
                                                                                19
                                                                                20
                                                                                21
                                                                                22
                                                                                23
                                                                                24
                                                                                25
                                                                                26
                                                                                27




                                                                                25
                                                                                            IT IS SO ORDERED.
                                                                                26
                                                                                                    October 23, 2020.
                                                                                27          Dated: _________________________.

                                                                                28                                                      __________________________________________
                                                                                                                                        UNITED STATES MAGISTRATE JUDGE

                                                                                                                                   Page 4 of 4
